Citation Nr: 0432651	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision that granted service 
connection and assigned an initial 10 percent evaluation for 
asbestosis, effective July 29, 1999.  The veteran filed a 
notice of disagreement (NOD) with the assigned rating in 
April 2003.  The RO issued a statement of the case (SOC) in 
June 2003, and the veteran filed a substantive appeal later 
that same month.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
asbestosis, the Board has characterized the issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.

As a final preliminary matter, the Board notes that, in the 
June 2003 substantive appeal and during the August 2004 
hearing, the veteran and his representative appeared to raise 
the issue of a total disability rating based on individual 
unemployability (TDIU).  As that issue has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.  




REMAND

As regards question of an initial disability evaluation in 
excess of 10 percent for asbestosis, the Board notes that the 
evidence of record (to include the report of the veteran's 
most recent VA examination in February 2003) is inadequate to 
evaluate the veteran's service-connected disability.  During 
the February 2003 examination, pulmonary function tests 
(PFTs) were not administered, but rather, the VA examiner 
referred to the findings reported in September 2002.  
Moreover, while the veteran complained of experiencing 
shortness of breath and cough, in addition to fever and night 
sweats, the September 2002 PFT's did not report findings 
regarding the diffusion capacity of carbon monoxide in one 
breath (DLCO (SB)).  

In view of the foregoing, and given the absence of DLCO (SB) 
results associated with the most recent VA examination, the 
Board finds that the veteran should be afforded a 
contemporaneous and thorough VA examination that includes 
PFTs that measure forced vital capacity (FVC) and DLCO (SB) 
to accurately assess the severity of his asbestosis.  See 
38 U.S.C.A. § 5103A.  See also Colayong v. West, 12 Vet. 
App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Fenderson, 12 Vet. App. at 127.  

The Board also notes that the veteran has been diagnosed with 
chronic obstructive pulmonary disease (COPD).  On 
examination, the physician should, to the extent possible, 
distinguish symptoms attributable to asbestosis from those 
attributable to any other pulmonary/respiratory disability 
that is not service-connected, to include COPD.  The Board 
points out that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 C.F.R. § 3.102 (2004).  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may  result in a 
denial of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran currently receives treatment at the Peoria 
VA Medical Center (VAMC) in Peoria, Illinois.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding records from the above-
referenced facility, following the procedures set forth in 
38 C.F.R. § 3.159(c) (2004), as regards obtaining records 
from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  Moreover, adjudication of the claim for a 
higher initial evaluation should include specific 
consideration of whether "staged rating" (assignment of 
different evaluations based on the evidence since the 
effective date of the grant of service connection), pursuant 
to Fenderson, is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the Peoria 
VAMC all outstanding records of 
evaluation of and/or treatment for 
pulmonary or respiratory impairment,  
from November 2003 to the present, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  All records 
and/or responses should be associated 
with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA pulmonary/respiratory examination, at 
an appropriate VA medical facility, for 
evaluation of his asbestosis.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies, to include pulmonary 
function tests that measure FVC and DLCO 
(SB), should be accomplished, and all 
clinical findings should be reported in 
detail.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected 
asbestosis from those of other 
pulmonary/respiratory conditions (to 
include chronic obstructive pulmonary 
disease).  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall pulmonary/respiratory 
impairment. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The RO must 
document its consideration of the 
Mittleider decision (cited to above), and 
whether "staged rating" pursuant to 
Fenderson (cited to above) is warranted. 

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority 
considered, and clear reasons and bases 
for its determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.   
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




